The following opinion on motion for rehearing was filed. January 18, 1946. Former opinion modified; former judgment vacated and set aside and judgment affirmed.
Heard before Simmons, C. J., Paine, Carter, Messmore, Yeager, Chappell, and Wenke, JJ.
Carter, J.
This is an action to recover for personal injuries sustained by plaintiff in a collision between plaintiff’s truck and defendant’s street car. In a previous opinion ante, p. 213, 19 N. W. 2d 164, we reversed a judgment for the defendant and remanded the case for a new trial because of error-in the giving of instruction number six. After a further-consideration of the case we are of the opinion that we were in error in holding that the instruction was erroneous under the record we have before us.
The facts stated in our previous opinion correctly reflect the record and they will not again be detailed here except so far as is necessary to a proper determination of the case.
The theory upon which plaintiff seeks to recover is that he turned out to pass a car pulling out from the curb and, after proceeding 18 to 20 feet beyond the car, came to a complete stop on defendant’s streetcar track. He says that in attempting to get off the track his wheels spun around on the snow and ice and that he was unable to move because *218of a lack of traction. Plaintiff contends that the streetcar did not slacken its speed and crashed into his truck, when by stopping the streetcar, which the operator had ample time to do, the accident could have been avoided.
The theory of the defendant is that the plaintiff suddenly turned out to pass the car pulling out from the curb, turned to the left side of the street onto the southbound streetcar track without slackening his speed and ran into the streetcar.
It seems to us that the two theories upon which the case was tried conflict in such a manner that the controlling question is whether the truck was traveling up the car track as alleged by the defendant or stalled on the track as alleged by the plaintiff. The trial court simplified the issues by stating in effect that if the truck was traveling north on the streetcar track and ran into the streetcar, the defendant should recover, but if the car was stalled on the track and the streetcar ran into it, plaintiff should recover. The language of the instructions by which the court sought to submit this issue to the jury is contained in instructions six and seven as follows:
“If you find that the plaintiff ran into the street car of the defendant, in that event plaintiff’s negligence would bar his recovery and your verdict would’have to be for the defendant.”
“If you find from .a preponderance of the evidence that the plaintiff’s truck was stalled upon the track in front of the southbound street car, but that its position of danger could not in the exercise of ordinary care have been discovered by the motorman in time to have averted a collision by the appliances on hand, the plaintiff would not be entitled to recover; or that the truck appeared in its stalled condition in such close- proximity to the street car that the motorman was confronted- with a sudden emergency not due to his own negligence and had insufficient time to determine with certainty the best appliances to be used to stop the car, but pursued a cours.e of action to avoid the -accident such - as a person of ordinary prudence placed in like position might *219choose, the motorman would not be guilty of negligence even though he did not adopt the wisest choice, and if under those conditions you find that the motorman used ordinary care there would be no liability on the part of the defendant. If on the other hand, the plaintiff’s situation on the track could in the exercise of ordinary care have been discovered by the motorman in time to have averted the accident, and the plaintiff has established all the propositions set out in Instruction No. 3, the defendant would be liable and your verdict would be for the plaintiff.”
It seems clear to us that the evidence adduced in support of the issues upon which the case was tried resolved itself. into one simple question: Was the truck traveling up the street or was it stalled on the streetcar track at the time of the collision? If the jury found the former to be the fact it is clear that plaintiff was guilty of contributory negligence sufficient to defeat his claim, as the court stated in its instruction number six. If the jury found the latter to be the fact then instruction number seven should be applied. This method of simplifying an issue when the evidence justifies is to be commended, not only because of its brevity but also because it makes plain to the jury the point before it for determination. The trial court is charged with the duty of informing the jury of the legal effect of facts which they find to be true from the evidence. This duty is no less the function of the court when the controlling facts are simple than when they are complicated and it in no way conflicts with the rule announced in Kor v. American Eagle Fire Ins. Co., 104 Neb. 610, 178 N. W. 182. The jury found that the truck was traveling north on the streetcar track and ran into the streetcar. The court properly informed the jury by instruction number six that if they found such fact to be true their verdict as a matter of law should be for the defendant. The jury heard the evidence, they knew what the conflicting contentions of the parties were, and the court’s instructions six and seven were so plain that the jury could not have been misled.- - '
We now hold that instruction-number-six-was not erro*220neous under the evidence appearing in the record before us. All other errors assigned are correctly disposed of in our former opinion. We hereby vacate our former order reversing the judgment of affirmance and remanding the cause, and enter a judgment of affirmance in its stead.
Affirmed.